 1                                                                       FIL~~D
                                                            Cl~__._.
                                                                FRK, U.S. DIST~~CT
                                                                              _~   COURT   ~

 2
                                                                 SEP I ~ 2019
 3                                                                                _~       I
                                                        CENTRAL DISTRICT OF CAUFORrd~Fi`
 4                                                      BY                      DEPU Y

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                         CENTRAL DISTRICT OF CALIFORNIA

10

11   CORNELL WALKER,                     NO. CV 18-7472-PSG(E)

12                 Plaintiff,

13       v.                              JUDGMENT

14   C. SPENCER, ET AL.,

15                 Defendant.

16

17

18       IT IS ADJUDGED that the action is dismissed without prejudice.

19

20            DATED:          ~< ~~                 2019.

21

22

23                                                LIP S. GUTIERREZ
                                          UNITED STATES DISTRICT JUDGE
24

25

26

27

28
